Appeal by the defendant from two judgments of the Supreme Court, Kings County (Douglass, J.), both rendered March 26, 1987, convicting him of criminal sale of a controlled substance in the third degree under indictment No. 4703/85, and attempted robbery in the first degree under indictment No. 2430/86, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant contends that the trial court should not have accepted his guilty plea on indictment No. 4703/85 without *588further inquiry into whether he was aware of his potential agency defense and was knowingly waiving it. Although the alleged error was properly preserved for appellate review (see, People v Lopez, 71 NY2d 662, 666; People v Cooks, 67 NY2d 100, 103, n 1), we find his contention in this regard to be without merit. We do not find that an agency defense was clearly suggested by the defendant’s factual recitation. Therefore, the plea allocution did not give rise to a duty on the part of the trial court to inquire further to ensure that the defendant’s plea was knowing and voluntary (see, People v Lopez, supra; People v Beasley, 25 NY2d 483, 487-488). Moreover, the record demonstrates that the plea allocution satisfied the basic requirements of People v Harris (61 NY2d 9). Thompson, J. P., Lawrence, Rubin and Eiber, JJ., concur.